         Case 1:16-cv-05263-AKH Document 336 Filed 11/26/18 Page 1 of 4



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  FUND LIQUIDATION HOLDINGS
  LLC, as assignee and successor-in-
  interest to FrontPoint Asian Event
  Driven Fund L.P., on behalf of itself and
  all others similarly situated,                   Case No. 16-cv-05263-AKH

                            Plaintiff,             ECF Case

                     v.

  CITIBANK, N.A., et al.,

                            Defendants.


                  NOTICE OF ATTORNEY WITHDRAWAL AND ORDER

        PLEASE TAKE NOTICE that pursuant to Local Civil Rule 1.4, Christopher M. Viapiano

hereby moves this Court for entry of an Order (provided below) granting his request to withdraw

Daryl A. Libow as counsel for defendant MUFG Bank, Ltd. (“MUFG”), formerly known as The

Bank of Tokyo-Mitsubishi UFJ, Ltd., in the above-captioned action and to have Mr. Libow’s name,

address, and e-mail address removed from the service list (including the ECF service list).

        Mr. Libow passed away on November 7, 2018. MUFG will continue to be represented in

this matter by Sullivan & Cromwell LLP, and Mr. Libow’s withdrawal will not delay resolution

of this matter.
       Case 1:16-cv-05263-AKH Document 336 Filed 11/26/18 Page 2 of 4



Dated: November 26, 2018
                                          S/ Christopher M. Viapiano
                                          Christopher M. Viapiano
                                          SULLIVAN & CROMWELL LLP
                                          1700 New York Ave., N.W.
                                          Suite 700
                                          Washington, D.C. 20006
                                          Tel: (202) 956-7500
                                          Fax: (202) 293-6330
                                          viapianoc@sullcrom.com

                                          Counsel for Defendant MUFG Bank, Ltd.,
                                          formerly known as The Bank of Tokyo-
                                          Mitsubishi UFJ, Ltd.
       Case 1:16-cv-05263-AKH Document 336 Filed 11/26/18 Page 3 of 4



IT IS SO ORDERED.

Dated: November __, 2018

                                   ______________________________________
                                   Hon. Alvin K. Hellerstein
                                   United States District Judge
        Case 1:16-cv-05263-AKH Document 336 Filed 11/26/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2018, I caused the foregoing to be served on MUFG

via e-mail and on all counsel of record via ECF.

                                                   S/ Christopher M. Viapiano
                                                   Christopher M. Viapiano
